747 N.W.2d 258 (2008)
Timothy JORDAN, Personal Representative of the Estate of Sandra Jordan, Deceased, Plaintiff-Appellant,
v.
MERCY MEMORIAL HOSPITAL, David Eugene Szymanski, M.D., and Syed Hassan, M.D., Defendants-Appellees.
Docket No. 131670. COA No. 259224.
Supreme Court of Michigan.
April 28, 2008.
*259 On order of the Court, the motion for reconsideration of this Court's December 14, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.